Case 1:19-cv-01946-WJM-MEH Document 90 Filed 12/02/19 USDC Colorado Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01946-WJM-MEH

  LISA COWLES, a citizen of Wisconsin,

         Plaintiff,

  v.

  BONSAI DESIGN LLC, a Colorado limited liability company or business entity,
  BONSAI DESIGN, INC., a Colorado corporation,
  BONSAI VENTURES, INC., a Colorado corporation or business entity,
  VAIL RESORTS, INC., a Colorado corporation,
  VAIL RESORTS HOLDINGS, INC., a Colorado corporation,
  THE VAIL CORPORATION, a Colorado corporation,
  VAIL RESORTS MANAGEMENT COMPANY, a Colorado business entity,
  VAIL RESORTS LODGING COMPANY, a Colorado business entity,
  VAIL RESORTS DEVELOPMENT COMPANY, a Colorado business entity,
  VAIL TRADEMARKS, INC., a Colorado corporation,
  VAIL SUMMIT RESORTS, INC., a Colorado corporation, and
  BRECKENRIDGE RESORT PROPERTIES, INC., a Colorado corporation,

         Defendants.


                                         MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on December 2, 2019.

        For good cause shown, the Unopposed Motion for Withdrawal of Samuel N. Shapiro [filed
  December 2, 2019; ECF 85] is granted. Mr. Shapiro’s representation of Defendants The Vail
  Corporation, Vail Resorts Management Company, and Vail Resorts, Inc. in this case is terminated.1
  These Defendants will continue to be represented by Alison K. Toivola.




         1
           On September 10, 2019, Mr. Shapiro entered an appearance for Defendants Vail Resorts
  Lodging Company, Vail Resorts Development Company, Vail Trademarks, Inc., Vail Summit
  Resorts, Inc., and Breckenridge Resorts Properties, Inc., in addition to the Defendants for which he
  seeks withdrawal in the present motion. See ECF 34.
